—In related actions to recover damages for personal injuries, etc., the defendant James Felton appeals from an order of the Supreme Court, Suffolk County (Floyd, J.), dated June 13, 1997, which denied his motion for summary judgment dismissing the complaints in both actions insofar as asserted against him on the ground that the injured plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that there is an issue of fact as to whether the injured plaintiff sustained a serious injury within the meaning of Insurance Law § 5102 (d) (see, Mariaca-Olmos v Mizrhy, 226 AD2d 437; see also, Puma v *794Player, 233 AD2d 308; Flanagan v Hoeg, 212 AD2d 756; Jackson v United Parcel Serv., 204 AD2d 605). Bracken, J. P., Copertino, Santucci, Florio and McGinity, JJ., concur.